UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 1, 2015 ORION FUTURES FUND L.P. (Exact name of registrant as specified in its charter) New York 0-50271 22-3644546 (State or other(Commission File(IRS Employer jurisdiction ofNumber) Identification No.) incorporation) c/o Ceres Managed Futures LLC 522 Fifth Avenue New York, NY 10036 (Address and Zip Code of principal executive offices) Registrant's telephone number, including area code: (855) 672-4468 Not Applicable (Former name or former address, if changed since last report) Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities On March 1, 2015, theregistrantissued 4,147.047 limitedpartnership interest (“Units”) in exchangefor $13,085,699in atransactionthatwas notregisteredunder the Act. TheUnits wereissued in relianceupon applicable exemptionsfrom registrationunder Section 4(2) ofthe Act and Section506 of RegulationD promulgatedthereunder. SIGNATURES Pursuant to therequirementsof the SecuritiesExchange Act of 1934, the registranthas dulycausedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. ORION FUTURES FUND L.P. By: Ceres Managed Futures LLC General Partner By/s/ Patrick T. Egan Patrick T. Egan President and Director Date: March 3, 2015
